
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 60
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2007
			Mr. Baucus (for himself
			 and Mr. Kyl) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on
			 Finance
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress relating
		  to negotiating a free trade agreement between the United States and Taiwan.
		  
	
	
		Whereas for more than 50 years a close bilateral
			 relationship has existed between the United States and Taiwan as evidenced by
			 the Taiwan Relations Act;
		Whereas on January 1, 2002, Taiwan was admitted to the
			 World Trade Organization, which has resulted in a reduction in duties for
			 foreign goods and an increase in market access for foreign investment;
		Whereas a 2002 United States International Trade
			 Commission report found that exports by some sectors of the United States
			 economy would increase significantly if the United States entered into a free
			 trade agreement with Taiwan;
		Whereas bilateral trade between Taiwan and the United
			 States was $57,000,000,000 in 2005 and $61,000,000,000 in 2006;
		Whereas Taiwan ranks as the 9th largest trading partner of
			 the United States and the 11th largest export market for United States
			 goods;
		Whereas Taiwan is the 6th largest market for United States
			 agricultural products, the 3rd largest buyer of United States corn, the 4th
			 largest buyer of United States soybeans, the 5th largest buyer of United States
			 beef, and the 6th largest buyer of United States wheat;
		Whereas the United States is an important supplier of
			 electrical machinery and appliances, aircraft, scientific instruments, and
			 chemical products to Taiwan;
		Whereas increasing exports to large and commercially
			 significant economies in Asia is a critical part of reducing the United States
			 trade deficit;
		Whereas Taiwan, as a democracy and free market economy,
			 shares with the United States principles and values that provide a strong
			 foundation for open, fair, and mutually beneficial trade relations; and
		Whereas maintaining and strengthening a robust trade
			 relationship with Taiwan is of economic significance to the United States: Now,
			 therefore, be it
		
	
		That it is the sense of Congress that
			 the United States should increase trade opportunities with Taiwan and should
			 launch negotiations for a free trade agreement with Taiwan.
		
